BSARD, Justice.
The plaintiff in error, Daniel Thomson, was informed against, tried and convicted in the District Court of Weston County, of the crime of stealing a horse, and was sentenced to a term in the penitentiary. He brings the case here on error, seeking a reversal of that judgment.
The information was filed under the provisions of Section 5832, Comp. Stat. 1910, which provides, “Whoever steals any horse, mule, sheep or neat cattle, of value, * * * shall be deemed guilty of a felony, and upon conviction thereof shall be imprisoned in the penitentiary not less than one year nor more than ten years.” The information charged the defendant below, Thomson, with stealing one horse (describing it) of value the property of James Ryan. On the trial the jury returned the following verdict: “We, the jury being lawfully impaneled and duly sworn in the above entitled cause, do find the defendant guilty as charged in the information.” The sufficiency of the verdict to support the judgment is the important question in the'case. The statute provides, “When the indictment charges an offense against the property of another by larceny, embezzlement, or obtaining under false pretenses, the jury, on conviction, shall ascertain and declare in their verdict the value of the property stolen, embezzled or falsely obtained.” (Sec. 6252, Comp. Stat, 1910.) The Attorney General argues that this section of the statute does not apply to the case at bar, for the reason that horse stealing is declared to be a felony, regardless of the value of the animal stolen, and for the further reason that at the time Section 6252, supra, was *201adopted horse stealing was included in the statute defining larceny generally, and to be a felony the value must be twenty-five dollars or more, and if below that amount it would be a misdemeanor only; and that in that state of the law it was necessary for the j ury to ascertain and return in their verdict the value of the property stolen in order to determine the grade or degree of the crime, and that it is necessary for the jury to do so only in those cases in which the value determines the degree of crime. He has cited a number of authorities to the effect that where the statute makes the stealing of a particular article or kind of property a felony without regard to its value, it is not necessary, in the absence of a statute requiring it, to allege or prove any particular value or for the jury to find and return the value in their verdict, and that a general verdict of guilty as charged in the indictment or information would support the judgment. In none of the states from which decisions have been cited by the Attorney General and numerous others which we have examined, and which so hold, do we find a statute like ours. So far as we have been able to discover, Ohio and Nebraska are the only states having such a statute, and in each of them the language is identical with that of the section above quoted. In Armstrong v. State, 21 O. St. 357, this section of the statute and the precise question involved in the present case was decided. It was there held that the statute was peremptory and applied to horse stealing, which was a felony, whatever the value of the animal stolen. The court said: “Horse stealing is larceny, and the language employed in the 167th section of the code (our section 6252, supra), is clearly broad enough to embrace that offense. It expressly includes in its provisions the offense of obtaining property by false pretenses, and the grade of punishment affixed to this offense by the statute, like that of horse stealing, does not depend upon the value of the property obtained. Since then the section applies expressly to one of these offenses, we cannot well hold that it has no application to the other, for there is *202no reason for applying it in one case that is not equally strong in the other. The- determination of the grade of punishment is not, then, the only reason for this provision of the code. Although the value of the property stolen in one case, or falsely obtained in the other, may not affect the grade or kind of penalty imposed for these offenses, it may influence the degree of punishment to be inflicted. The statute gives a wide discretion to be adjudged, on conviction. In this view, it may have been regarded as material to the substantial rights of the defendant, that the actual value of the property stolen, or falsely obtained, should be ascertained and returned in the verdict, and that it should not be left, as on a general verdict of guilty, according to respectable authority it might be, (Bish. Crim. Proc., Sec. 719,) to be implied to be the amount stated in the indictment. But whatever reasons may have induced the enactment of the section, its terms are such, we are constrained to hold, that the offense for which the defendant was tried, was embraced in its provisions. To hold the reverse would virtually be a judicial repeal of the section. The verdict was not, therefore, in accordance with the express requisition of the statute, and should have been set aside on the motion of the defendant made for that purpose. It follows that the judgment must be reversed, and the cause remanded for a new trial.”
The Code of Criminal Procedure containing what is now Section 6252, Comp. Stat. 19-10, was adopted by the First Territorial Legislature of Wyoming and was approved December 10, 1869. (Sec. 156, Ch. 74, Title 13, Laws 1869.) The Crimes Act passed by the same legislature and approved on the same day did not make the stealing of a horse of less value than twenty-five dollars a felony, but did make the obtaining of property, of whatever value, by false pretenses, a felony. (Sec. 139, Ch. 3, Title 10, Laws 1869.) So that what is said, in the above quotation, by the Supreme Court of Ohio.applies with equal force to our statute and need not be repeated.
*203In Holmes v. State, 58 Neb. 297, 78 N. W. 641, (a case of larceny from the person) the court, after quoting at length from Armstrong v. State, supra, said: “We are entirely satisfied with the reasoning employed in the opinion from which we have just quoted, and think it states the correct rule. In McCoy v. State, 22 Neb. 418, (35 N. W. 202), the prisoner was tried on the charge, and declared guilty by general verdict, of the crime of larceny as bailee and no value of the property was stated in the verdict. In an opinion of this court it was said, after quoting Section 488 of the Criminal Code (same as our Sec. 6252) : 'This provision of the Code, although clearly applicable to the case at bar, was wholly ignored. Its provisions are mandatory and cannot be evaded. The verdict, therefore, conferred no authority upon the trial court to enter a judgment or sentence by which plaintiff in error was convicted of felony.’ ” The judgment was reversed and the cause remanded. See also Fisher v. State, 52 Neb. 531, 72 N. W. 954; McCormick v. State, 42 Neb. 866, 61 N. W. 99. In the case at bar the information clearly charges an offense against the property of another by larceny, and in our. opinion comes within the provisions of Section 6252, supra, and that they are mandatory; and for that reason the judgment of the District Court will have to be reversed. Were it not for the express command of the statute we would not' feel inclined to do so; but whatever may have been the reasons which induced the Legislature to make the provision, it has done so, and we agree with the Ohio court, that “to hold the reverse would virtually be a judicial repeal of the section.”
The giving of certain instructions to the jury and the refusal to give others requested by defendant are assigned as error. We have considered the instructions given and think they fairly presented the law of the case to the jury on the evidence, with the exception that the jury should have been instructed that, if they found the defendant guilty they should ascertain and declare in their verdict the value *204of the property stolen. Other errors assigned are not likely to occur on another trial of the case and need not be considered.
For the reasons stated the judgment of the District Court is reversed and the case remanded for a new trial.

Reversed.

Scott, C. J., and Potter, J., concur.